DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 27 August 2021, new claims 63-65 have been added, and claims 1, 4, 8, 11-13, 18, 24, 28, and 63-65 remain pending. 
The 103 rejections are maintained in this Office Action, while 112(a) and 112(d) rejections are new.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8, 11-13, 18, 24, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Sameh et al (CN 106654274 A) in view of Chen et al (CN 107221716 A). Hereinafter referred to as Sameh and Chen, respectively
Regarding claim 1, Sameh discloses a secondary electrochemical cell for storing and delivering electrical energy (“battery” paragraph 24), the secondary electrochemical cell comprising:
a zinc metal negative electrode (“negative electrode of the battery… that electrochemically reacts is the second metal… the second metal ion is manganese ion, iron ion, copper ion, zinc ion, …” paragraph 60) having a thickness less than 500 micrometers (paragraph 109 where the negative electrode has a total thickness of 60 micrometers), comprising:
a negative electrode current collector (“negative current collector” paragraph 109); and
a zinc metal layer applied to the negative electrode current collector (“zinc foils… the brass foil [current collector] interposed between two zinc foils” paragraph 109);
a positive electrode (“positive electrode” paragraph 24), comprising:
a positive electrode current collector (paragraph 36); and
an active material layer (“positive electrode active material” paragraph 24) applied to the positive electrode current collector (“slurry was coated on a positive electrode current collector graphite foil” paragraph 108);
wherein the active material layer electrochemically reacts reversibly with Zn2+ cations (paragraph 25);

a separator disposed between the negative electrode and the positive electrode (paragraph 85), wherein the separator is wetted by the aqueous electrolyte (paragraph 86);
wherein the zinc metal layer has an areal capacity greater than an areal capacity of the positive electrode (see calculations of theoretical electrode capacities Qtheoretical below); 
                        
                            
                                
                                    Q
                                
                                
                                    t
                                    h
                                    e
                                    o
                                    r
                                    e
                                    t
                                    i
                                    c
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    n
                                    F
                                
                                
                                    3600
                                    ∙
                                    
                                        
                                            M
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                    ∙
                                    (
                                    96485.333
                                     
                                    
                                        
                                            C
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                    )
                                
                                
                                    3600
                                    ∙
                                    
                                        
                                            M
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                    			(Eq. 1)
where n is the charge number of the active material ion, F is the Faraday constant, and Mw is the active material molecular weight, yielding Qtheoretical in units of Ah/g.
For the zinc metal layer of Sameh,
                        
                            
                                
                                    Q
                                
                                
                                    t
                                    h
                                    e
                                    o
                                    r
                                    e
                                    t
                                    i
                                    c
                                    a
                                    l
                                    ;
                                     
                                    z
                                    i
                                    n
                                    c
                                     
                                    f
                                    o
                                    i
                                    l
                                
                            
                            =
                            
                                
                                    2
                                    ∙
                                    (
                                    96485.333
                                     
                                    
                                        
                                            C
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                    )
                                
                                
                                    3600
                                    ∙
                                    (
                                    65.38
                                     
                                    
                                        
                                            g
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                    )
                                
                            
                            =
                            0.820
                             
                            
                                
                                    A
                                    h
                                
                                
                                    g
                                
                            
                             
                        
                     		(Eq. 2)
By factoring in the density of Zn into Eq. 2 and the thickness of the negative electrode active material or Zn foil used in the battery assembled of Sameh of t = 40 µm (paragraph 109), the following is obtained.
                
                    0.820
                     
                    
                        
                            A
                            h
                        
                        
                            g
                        
                    
                    ∙
                    
                        
                            7.14
                             
                            
                                
                                    g
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            0.004
                             
                            c
                            m
                        
                    
                    =
                    0.023
                     
                    
                        
                            A
                            h
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                     
                    =
                     
                    23
                     
                    
                        
                            m
                            A
                            h
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            
For the positive electrode of Sameh,
                        
                            
                                
                                    Q
                                
                                
                                    t
                                    h
                                    e
                                    o
                                    r
                                    e
                                    t
                                    i
                                    c
                                    a
                                    l
                                    ;
                                     
                                    L
                                    M
                                    O
                                
                            
                            =
                            
                                
                                    (
                                    96485.333
                                     
                                    
                                        
                                            C
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                    )
                                
                                
                                    3600
                                    ∙
                                    (
                                    180.82
                                     
                                    
                                        
                                            g
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                    )
                                
                            
                            =
                            0.148
                             
                            
                                
                                    A
                                    h
                                
                                
                                    g
                                
                            
                             
                        
                     		(Eq. 3)
By factoring in the areal density of the positive electrode active material given in Sameh paragraph 108 of 750 g/m2 into Eq. 3, the following is obtained.
                
                    0.148
                     
                    
                        
                            A
                            h
                        
                        
                            g
                        
                    
                    ∙
                    
                        
                            750
                             
                            
                                
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            100
                                             
                                            c
                                            m
                                        
                                    
                                    ∙
                                    
                                        
                                            100
                                             
                                            c
                                            m
                                        
                                    
                                
                            
                        
                    
                    =
                    0.0111
                     
                    
                        
                            A
                            h
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                     
                    =
                     
                    11.1
                     
                    
                        
                            m
                            A
                            h
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
             

and
wherein the zinc metal negative electrode has a first face and a second face, and wherein the areal capacity of the zinc metal layer is greater than or equal to 1 mAh/cm2 on each of the first face and the second face of the negative electrode (from the resulting 23 mAh/cm2 of Eq. 2, and given that the zinc metal layer on both sides of the current collector is of equal thickness, each face of the zinc metal negative electrode has a theoretical areal capacity of approximately 11 mAh/cm2, which is greater than 1 mAh/cm2).
Sameh does not disclose the positive electrode having a thickness less than one millimeter, and the separator having a thickness less than 200 micrometers.
However, Chen discloses a secondary electrochemical cell (“rechargeable water-based zinc-ion battery” paragraph 8) comprising a zinc metal negative electrode having a thickness less than 500 micrometers (“negative electrode sheet… slurry, and then coated on the current collector with a thickness of 0.01-1.0 mm. The thickness of the layer is 1-250 µm” paragraph 15, resulting in an overlapping range for a total thickness of 11 µm to 1250 µm), a positive electrode having an active material layer that electrochemically reacts reversibly with Zn2+ cations (“The active material of the positive electrode is mainly vanadate deintercalating zinc ions” paragraph 8), an aqueous electrolyte (paragraph 31 which discloses the preparation of the electrolyte) coupling the negative electrode to the positive electrode (paragraph 35 which discloses the configuration of the electrolyte with the electrodes), and a separator disposed between the negative electrode and the positive electrode (“glass fiber membrane” paragraph 35). Chen teaches the positive electrode having a thickness less than one millimeter (“slurry is uniformly 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the thicknesses of the positive electrode and the separator of Sameh in view of Chen by setting the positive electrode to have a thickness less than one millimeter, and the separator to have a thickness less than 200 micrometers in order to achieve a secondary electrochemical cell that exhibits excellent high rate performance, cycle stability, and long battery life, which is useful for improving zinc ion batteries by increased power and large-scale energy storage.
Regarding claim 4, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, and wherein the negative electrode current collector has a thickness less than or equal to 50 µm (Sameh paragraph 109 “20- µm-thick negative current collector brass foil”).
Regarding claim 8
Regarding claim 11, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, and wherein the zinc salt is selected from a group consisting of zinc sulfate, zinc acetate, zinc citrate, zinc iodide, zinc chloride, zinc perchlorate, zinc bis(trifluoromethanesulfonyl)imide, zinc nitrate, zinc phosphate, zinc triflate, zinc tetrafluoroborate, and zinc bromide (Sameh paragraph 110 “mixed solution of 2 mol/L ZnSO4”).
Regarding claim 12, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, and wherein the aqueous electrolyte has a pH value between 4 and 6 (Sameh paragraph 110 “pH of the electrolyte was adjusted to 5”).
Regarding claim 13, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, but does not disclose wherein the aqueous electrolyte comprises a gelling agent for increasing the viscosity of the aqueous electrolyte.
However, Chen discloses a secondary electrochemical cell comprising of a zinc metal negative electrode, a positive electrode, and a glass fiber separator that is injected with an aqueous electrolyte (“Example 3” paragraphs 48-49). Chen teaches wherein the aqueous electrolyte comprises a gelling agent for increasing the viscosity of the aqueous electrolyte (“Preparation of electrolyte… a 0.01 mol/L vanadyl sulfate solution is added” paragraphs 52-53 in which vanadyl sulfate is known in the art to increase the viscosity of aqueous solutions), and that the secondary electrochemical cell comprising the aqueous solution that comprises the gelling agent exhibits excellent capacity retention rate or improved cycle performance (paragraph 58).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the aqueous electrolyte of Sameh in view of Chen wherein the aqueous electrolyte comprises a 
Regarding claim 18, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, and wherein the separator comprises ceramic or glass particles embedded in a polymeric matrix of textile fibers (Sameh paragraph 111 “The separator was AGM glass fiber”, or an absorbent glass mat which is known in the art to be made of a polymeric mat filled with glass fibers).
Regarding claim 24, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, and wherein the positive electrode has a first face and a second face (Sameh paragraph 49 where the positive electrode slurry is composed of a binder to adhere together the active material and a conductive agent that physically and electrically enhances its contact to the positive electrode current collector in which, as disclosed in paragraph 43, is desired to avoid  dissolving, and would be obvious to apply the slurry to both sides of the positive current collector), and wherein the storage capacity per electrode area is between 1 mAh/cm2 and 10 mAh/cm2 on each of the first face and the second face of the positive electrode (half of the result acquired in Eq. 3 above results in approximately 5.5 mAh/cm2 for both faces of the positive electrode of Sameh).
Regarding claim 64, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 24 above, and wherein the positive electrode has a first face and a second face (Sameh paragraph 49 where the positive electrode slurry is composed of a binder to adhere together the active material and a conductive agent that physically and electrically enhances its contact to the positive electrode current collector in which, as disclosed 2 and 8 mAh/cm2 on each of the first face and the second face of the positive electrode (half of the result acquired in Eq. 3 above results in approximately 5.5 mAh/cm2 for both faces of the positive electrode of Sameh).
Regarding claim 65, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 24 above, and wherein the positive electrode has a first face and a second face (Sameh paragraph 49 where the positive electrode slurry is composed of a binder to adhere together the active material and a conductive agent that physically and electrically enhances its contact to the positive electrode current collector in which, as disclosed in paragraph 43, is desired to avoid  dissolving, and would be obvious to apply the slurry to both sides of the positive current collector), and wherein the storage capacity per electrode area is between 4 mAh/cm2 and 7 mAh/cm2 on each of the first face and the second face of the positive electrode (half of the result acquired in Eq. 3 above results in approximately 5.5 mAh/cm2 for both faces of the positive electrode of Sameh).

Claims 28 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Sameh (CN 106654274 A) in view of Chen (CN 107221716 A) as applied to claim 1 above, and further in view of Hagiwara et al (US 2005/0003273 A1). Hereinafter referred to as Hagiwara.
Regarding claims 28 and 63, Modified Sameh discloses all of the limitations for the secondary electrochemical cell as set forth in claim 1 above, but does not disclose wherein the positive electrode current collector has a thickness less than or equal to 50 µm, and wherein the active material layer comprises manganese dioxide.
2)”). Hagiwara further teaches that the secondary electrochemical cell utilizing the positive electrode that meets the recited limitations demonstrated a voltage of 3.0 V or more with a usable capacity that exceeds 200 mAh/g, and a high energy density ([0169]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the positive electrode of Sameh in view of Hagiwara wherein the positive electrode current collector has a thickness less than or equal to 50 µm in order to achieve a secondary electrochemical cell obtains a voltage of 3.0 V or more with a usable capacity that exceeds 200 mAh/g, and a high energy density.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that it would not be obvious to modify the thicknesses of the separator of Sameh in light of Chen by having a thickness less than 200 micrometers as the modification would render Sameh unsuitable for its intended purpose and would modify the core of Sameh.
In response to applicant’s argument that, the separator disclosed in Sameh is disclosed to perform as to avoid a short circuit caused by the connection of positive and negative electrodes caused by other unexpected factors (paragraph 85), and allows the electrolyte to pass through and is electrically insulative (paragraph 86). Chen demonstrates that a separator of this thickness is able to “separate the positive electrode sheet… and the negative electrode sheet” and to be injected with zinc sulfate electrolyte (paragraph 35), as well as ultimately function within a zinc ion battery to obtain excellent electrochemical performance such as high discharge specific capacity and capacity retention rates higher than 92% that yield excellent cycle performance.

Applicant appears to argue that the separator having a thickness less than 200 micrometers of the modification of Sameh in view of Chen would not be obvious because the system in Sameh discloses storing both ions in the electrolyte (paragraphs 73 and 75), which would require fulsome separation by a separator substantially thicker than 200 micrometers.
In response to applicant’s argument, the examiner respectfully does not agree that the separator is required to thicker than 200 micrometers in order to maintain the electrolytes function to store the first and second metal ions. Chen discloses that the electrolyte functions to “containing anions and cations and having conductivity” (paragraph 8), and that a reversible transfer of zinc ions occur in the electrolyte (paragraph 16). Sameh functions similarly by “the first metal ion in the electrolyte is reversibly eluted-embedded at the positive electrode during .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721